289 F.Supp.2d 1 (2003)
Christopher O'MEARA, Plaintiff
v.
Norman Y. MINETA, Secretary, United States Department of Transportation, Defendant
No. CIV. 02-220-P-H.
United States District Court, D. Maine.
November 4, 2003.
Christopher Omeara, Cumberland Center, ME, Pro se.
Halsey B. Frank, Office of the U.S. Attorney, Portland, ME, for Defendant.

ORDER AFFIRMING RECOMMENDED DECISION OF THE MAGISTRATE JUDGE
HORNBY, District Judge.
The United States Magistrate Judge filed with the court on October 2, 2003, with copies to counsel, her Recommended Decision on Defendant's Motion for Summary Judgment. The time within which to file objections expired on October 20, 2003, and no objections have been filed. The Magistrate Judge notified the parties that failure to object would waive their right to de novo review and appeal.
It is therefore ORDERED that the Recommended Decision of the Magistrate Judge is hereby ADOPTED. The defendant's motion for summary judgment is GRANTED.
SO ORDERED.